FILE COPY

       RE: Case No. 15-0695                   DATE: 9/14/2015
       COA #: 13-15-00062-CV    TC#: 2012 CCV 61204-3
STYLE: STEFAN KONASIEWICZ, M.D.
    v. PEDRO LOMAS
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.

                       MS. KARA SANDS
                       NUECES COUNTY CLERK
                       P.O. BOX 2627
                       CORPUS CHRISTI, TX 78403
                                                 FILE COPY

       RE: Case No. 15-0695                   DATE: 9/14/2015
       COA #: 13-15-00062-CV    TC#: 2012 CCV 61204-3
STYLE: STEFAN KONASIEWICZ, M.D.
    v. PEDRO LOMAS
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.

                       MR. ROBERT C. HILLIARD
                       HILLIARD MUÑOZ & GONZALES LLP
                       719 S. SHORELINE, SUITE 500
                       CORPUS CHRISTI, TX 78401-3548
                                                 FILE COPY

       RE: Case No. 15-0695                   DATE: 9/14/2015
       COA #: 13-15-00062-CV    TC#: 2012 CCV 61204-3
STYLE: STEFAN KONASIEWICZ, M.D.
    v. PEDRO LOMAS
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.

                       MS. DORIAN E. RAMIREZ
                       CLERK, THIRTEENTH COURT OF
                       APPEALS
                       901 LEOPARD STREET, 10TH FLOOR
                       CORPUS CHRISTI, TX 78401
                                                 FILE COPY

       RE: Case No. 15-0695                   DATE: 9/14/2015
       COA #: 13-15-00062-CV    TC#: 2012 CCV 61204-3
STYLE: STEFAN KONASIEWICZ, M.D.
    v. PEDRO LOMAS
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.

                       MS. DIANA L. FAUST
                       COOPER & SCULLY, P.C.
                       900 JACKSON STREET, SUITE 100
                       FOUNDERS SQUARE
                       DALLAS, TX 75202-4452